


110 HR 3030 IH: To amend the Richard B. Russell National School Lunch Act

U.S. House of Representatives
2007-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3030
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2007
			Ms. Hooley introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to improve the summer food service program for children.
	
	
		1.Short titleThis Act may be cited as the Summer
			 Food Service Program Improvement Act of 2007.
		2.Definition of
			 areas in which poor economic conditions existSection 13(a)(1)(C) of the Richard B.
			 Russell National School Lunch Act (42
			 U.S.C. 1761(a)(1)(C)) is amended by striking 50 percent and
			 inserting 40 percent.
		3.Payments
			(a)Operating
			 ExpensesSection 13(b)(1) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C.
			 1761(b)(1)) is amended by striking subparagraph (A) and inserting the
			 following:
				
					(A)In
				generalA payment to a service institution shall be equal to the
				maximum amount for food service under subparagraphs (B) and
				(C).
					.
			(b)Administrative
			 CostsSection 13(b) of the Richard B. Russell
			 National School Lunch Act (42 U.S.C.
			 1761(b)) is amended by striking paragraph (3) and inserting the
			 following:
				
					(3)Administrative
				costsPayment to a service institution for administrative costs
				shall be equal to the maximum allowable levels determined by the Secretary
				under the study required under paragraph
				(4).
					.
			(c)Conforming
			 AmendmentSection 18 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C.
			 1769) is amended by striking subsection (f).
			4.Startup grants
			 for summer food service programsSection 13 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C.
			 1761) is amended by inserting after subsection (h) the following:
			
				(i)Startup Grants
				for Summer Food Service Programs
					(1)GrantsThe
				Secretary shall make grants, on a competitive basis, to 10 States, in a total
				amount of not more than $5,000,000 for each fiscal year from funds made
				available to the Secretary, to assist eligible service institutions in
				initiating summer food service program sites.
					(2)UsesA
				State shall use a grant made available under this subsection to assist eligible
				service institutions with expenses incurred in initiating summer food service
				programs during the first year of the sites.
					(3)Supplementary
				fundsA grant under this subsection shall supplement any payment
				to which a State is entitled under this section.
					(4)PlanTo
				be eligible to receive a grant under this subsection, a State shall submit to
				the Secretary a plan to initiate summer food service program sites conducted in
				the State, including a description of the manner in which the State shall
				provide technical assistance and funding to eligible service institutions in
				the State to initiate the sites.
					(5)State
				preferencesIn making a grant under this subsection for a fiscal
				year to initiate summer food service programs sites, the Secretary shall give
				preference to a State in which not more than 10 lunches under summer food
				service programs are served on an average day in June and July for each 100
				free and reduced price lunches served on an average day from September through
				May of the previous school year, as determined by the Secretary.
					(6)ReallocationThe
				Secretary shall act in a timely manner to recover and reallocate to other
				States any amount made available to a State under this subsection that is not
				used by the agency or State within a reasonable period (as determined by the
				Secretary).
					(7)ApplicationThe
				Secretary shall allow application by States on an annual basis for grants under
				this subsection.
					(8)Preferences by
				statesIn allocating funds within the State, each State shall
				give preference for assistance under this subsection to an eligible service
				institution that demonstrates the greatest need for assistance for a summer
				food service program, as determined by the State.
					(9)Maintenance of
				effortThe expenditure of funds from State and local sources for
				the maintenance of the summer food service program shall not be diminished as a
				result of grants made available under this subsection.
					(10)Definition of
				eligible service institutionIn this subsection, the term
				eligible service institution means a service institution that
				agrees to operate the summer food service program established with the
				assistance provided under this
				subsection.
					.
		5.Effective
			 dateExcept as otherwise
			 provided in this Act, this Act and the amendments made by this Act take effect
			 on October 1, 2007.
		
